Title: Cash Accounts, March 1767
From: Washington, George
To: 



[March 1767]



Cash


Mar. 3—
To Cash of Captn Jos[ep]h Thompson £8.4.6 St Kitts Money equal to
£ 5.15. 0


9—
To Ditto of Mr Alexr Henderson on acct of Mr Abrahm Barnes
8. 7. 0


27—
To Do of Joseph Thompson by Wm Jolliff
12.11. 9



To Do of Captn David Kennedy pr Do
8. 2. 6


Contra


Mar. 3—
By 1 Yd of Shalloon
0. 2. 9


4—
By Jno. Beedy Balle of Acct
2. 6. 0


10—
By James Cleveland
15. 0. 0



By Charity
0. 5. 0



By Sarah Harle
4. 0. 0


12—
By Charity
0.10. 0



By Servants
0. 2. 6


13—
By Expences at Caroline Ct House
0. 5. 0


14—
By Ditto at Hubbards
0. 6. 3



By Ditto at Todds Bridge
0. 2.10



By Ditto at Claibornes
0. 9. 0



By Charity
1. 0. 0


23—
By Servants 3/9–2 Almanacks 2/6
0. 6. 3



By gold leaf for Colo. Fairfax
0. 4. 6


26—
By 2 bottle Sliders
0. 2. 0


29—
By Servants
0. 2. 6



31—
By an Apron to my Chair
1. 5. 0



By a Saddle Cloth to Do
0.12. 0


